DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 03/26/2021 is acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1-4, 6-8, 10, 17, 25-27 and 38-39 is/are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(1)  as being anticipated by US 20170268321 to Madasu.
Regarding Claim 1, Madasu discloses an apparatus (Figs. 3-5, fracture network models 400, 500; ¶¶ [0068]-[0070]), comprising: at least one conductor segment, the conductor segment having at least one fluid inlet and at least one fluid outlet with an open area defining a fluid flow path between the at least one fluid inlet and the at least one fluid outlet (Figs. 3-5, open area between top and bottom or sides of fracture network models 400, 500 with flow paths between inlets 410, 510 and outlets 441, 541; ¶¶ [0039]-[0045], [0068]-[0070]); and one or more structures disposed within the open area to partially block the fluid flow path between the fluid inlet and the fluid outlet (Figs. 3-5, fracture network models 400, 500 with solid portions surrounding channels 420, 430, 440, 520, 530, 540; ¶¶ [0039]-[0045], [0068]-[0070]).
Regarding Claim 2, Madasu discloses the open area has a cross-sectional area perpendicular to the fluid flow path; and where the one or more structures are disposed within the open areas to partially block the fluid flow path and vary the cross-sectional area of the open area between the at least one fluid inlet and the at least one fluid outlet (Figs. 3-5, fracture network models 400, 500 with solid portions surrounding channels 420, 430, 431, 440, 520, 530, 540. 550; ¶¶ [0039]-[0045], [0068]-[0070]).
Regarding Claim 3, Madasu discloses the conductor segment further comprises at least two separate and inward-facing internal surfaces; where the open area comprises an internal slot defined between the at least two separate and inward-facing internal surfaces of the conductor segment (Figs. 3-5, surfaces of channels 431 or 530, e.g.; ¶¶ [0039]-[0045], [0068]-[0070]).
Regarding Claim 4, Madasu discloses the at least two separate and inward- facing internal surfaces of the conductor segment comprise two opposing and parallel internal surfaces that are spaced apart from each other to define the internal slot such that the internal slot has a 
Regarding Claim 6, Madasu discloses at least one of the one or more structures extends completely between the at least two separate and inward-facing internal surfaces of the conductor segment to partially block the fluid flow path defined between the at least one fluid inlet and the at least one fluid outlet (Figs. 3-5, solid portions surrounding channels 420, 430, 431, 440, 520, 530, 540. 550 extending between side walls of fracture network models 400, 500; ¶¶ [0039]-[0045], [0068]-[0070]).
Regarding Claim 7, Madasu discloses at least one of the one or more structures extends only partially between the at least two separate and inward-facing internal surfaces of the conductor segment to partially block the fluid flow path defined between the at least one fluid inlet and the at least one fluid outlet (Figs. 3-5, etched portions of channels 420, 430, 431, 440, 520, 530, 540. 550 extending partially between side walls of fracture network models 400, 500; ¶¶ [0039]-[0045], [0068]-[0070]).
Regarding Claim 8, Madasu discloses at least one of the one or more structures extends in cantilevered fashion from one of the at least two separate and inward-facing internal surfaces of the conductor segment to partially block the fluid flow path defined between the at least one fluid inlet and the at least one fluid outlet (Figs. 3-5, etched portions of channels 420, 430, 431, 440, 520, 530, 540. 550 extending partially between side walls of fracture network models 400, 500; ¶¶ [0039]-[0045], [0068]-[0070]).
Regarding Claim 10, Madasu discloses the open area of the conductor segment has a cross-sectional area perpendicular to the fluid flow path; and where the at least one fluid inlet and/or the at least one fluid outlet has a cross- sectional area perpendicular to the fluid flow path that is equal to the cross-sectional area of the open area of the conductor segment (Figs. 3-5, channels 420, 520 extending between inlets 410, 510 and outlets 441, 541; ¶¶ [0039]-[0045], [0068]-[0070]).
Claim 17, Madasu discloses where the conductor segment further comprises one or more structures disposed within the open area and inwardly extending only partially across a width of the slot from one of the internal surfaces to partially block the fluid flow path between the fluid inlet and the fluid outlet (Figs. 3-5, etched portions of channels 420, 430, 431, 440, 520, 530, 540. 550 extending partially between side walls of fracture network models 400, 500; ¶¶ [0039]-[0045], [0068]-[0070]).
Regarding Claim 25, Madasu discloses a method, comprising: introducing a slurry comprising proppant particles and fluid into at least one fluid inlet of a conductor segment, the conductor segment having at least one fluid outlet with an open area defining a fluid flow path between the at least one fluid inlet and the at least one fluid outlet (Figs. 3-5, flowing proppant slurry into open area between top and bottom or sides of fracture network models 400, 500 with flow paths between inlets 410, 510 and outlets 441, 541; ¶¶ [0029]-[0045], [0068]-[0070]), and one or more structures disposed within the open area (Figs. 3-5, fracture network models 400, 500 with solid portions surrounding channels 420, 430, 440, 520, 530, 540; ¶¶ [0039]-[0045], [0068]-[0070]); and causing the slurry to flow through the fluid flow path of the conductor segment from the fluid inlet to the fluid outlet of the conductor segment such that the structures partially block the flow of the slurry between the fluid inlet and the fluid outlet (Figs. 3-5, flowing proppant slurry into open area of fracture network models 400, 500 with solid portions surrounding channels 420, 430, 440, 520, 530, 540; ¶¶ [0039]-[0045], [0068]-[0070]).
Regarding Claim 26, Madasu discloses the conductor segment further comprises at least two separate and inward-facing internal surfaces; where the open area comprises an internal slot defined between the at least two separate and inward-facing internal surfaces of the conductor segment (Figs. 3-5, open area between surfaces of channels 431 or 530, and/or sides of fracture network models 400, 500; ¶¶ [0039]-[0045], [0068]-[0070]); and where at least one of the one or more structures extends completely between the at least two separate and inward-facing internal surfaces of the conductor segment to partially block the fluid flow path 
Regarding Claim 27, Madasu discloses the conductor segment further comprises at least two separate and inward-facing internal surfaces; where the open area comprises an internal slot defined between the at least two separate and inward-facing internal surfaces of the conductor segment (Figs. 3-5, open area between surfaces of channels 431 or 530, and/or sides of fracture network models 400, 500; ¶¶ [0039]-[0045], [0068]-[0070]); and where at least one of the one or more structures extends only partially between the at least two separate and inward-facing internal surfaces of the conductor segment to partially block the fluid flow path defined between the at least one fluid inlet and the at least one fluid outlet (Figs. 3-5, etched portions of channels 420, 430, 431, 440, 520, 530, 540. 550 extending partially between side walls of fracture network models 400, 500; ¶¶ [0039]-[0045], [0068]-[0070]).
Regarding Claim 38, Madasu discloses the conductor segment further comprises at least two separate and inward-facing internal surfaces; where the open area comprises an internal slot defined between the at least two separate and inward-facing internal surfaces of the conductor segment (Figs. 3-5, open area between surfaces of channels 431 or 530, and/or sides of fracture network models 400, 500; ¶¶ [0039]-[0045], [0068]-[0070]); where the conductor segment further comprises two spaced-apart sides, each of the separate and inward-facing internal surfaces being defined on a respective one of the spaced-apart sides of the conductor segment (Figs. 3-5, left and right sides of fracture network models 400, 500; ¶¶ [0039]-[0045], [0068]-[0070]); and where the at least one fluid inlet is defined in at least one of the spaced-apart sides of the conductor segment (Figs. 3-5, inlet 410, 501 in left side of fracture network models 400, 500; ¶¶ [0039]-[0045], [0068]-[0070]).
Regarding Claim 39, Madasu discloses the conductor segment further comprises two spaced-apart sides, each of the separate and inward-facing internal surfaces being defined on a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 9 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madasu as applied to claim3, in view of US 20150060058 to Morris.
Regarding Claim 5, Madasu discloses the apparatus of claim 3, and further discloses the at least two separate and inward-facing internal surfaces of the conductor segment comprise two opposing internal surfaces (Figs. 3-5, surfaces of channels 431 or 530 (top and bottom), and/or front and back sides of fracture network models 400, 500; ¶¶ [0039]-[0045], [0068]-[0070]). However, Madasu is silent regarding two opposing internal surfaces that are disposed in non-parallel relationship with each other to define a width of the internal slot such 
Regarding Claim 9, Madasu discloses the apparatus of claim 3, and further discloses the conductor segment further comprise an inward-facing internal surface of a first edge coupled to each of the inward-facing internal surfaces and an inward-facing internal surface of a second edge coupled to each of the inward-facing internal surfaces (Figs. 3-5, surfaces of channels 431 or 530 (top and bottom) connected to front and back sides of fracture network models 400, 500; ¶¶ [0039]-[0045], [0068]-[0070]); where the slot is defined between the first edge internal surface, the second edge internal surface, and the two separate and inward-facing internal surfaces with a height of the slot defined between the first edge internal surface and the second edge internal surface (Figs. 3-5, surfaces of channels 431 or 530 (top and bottom) connected to front and back sides of fracture network models 400, 500; ¶¶ [0039]-[0045], [0068]-[0070]); However, Madasu is silent regarding the first edge internal surface and the second edge internal surface are disposed in non-parallel relationship with each other to define the internal slot such that the internal slot has a variable height between the at least one fluid inlet and the at least one fluid outlet. Morris discloses the first edge internal surface and the second edge internal surface are disposed in non-parallel relationship with each other to define the internal slot such 
Regarding Claim 28, the method of the claim appears to met by the operation of the apparatus of claim 9.

Claims 11- is/are rejected under 35 U.S.C. 103 as being unpatentable over Madasu as applied to claim 3, in view of US 5116330 to Spencer.
Regarding Claim 11, Madasu discloses the apparatus of claim 3, but is silent regarding at least two spaced valves defining a sample chamber within the conductor segment slot between the two valves; where at least one of the inlet or outlet of the conductor segment is configured to be mechanically coupled to at least one other conductor segment with the spaced valves of the first conductor segment open to allow a flow path through the conductor segment and between the conductor segment and the at least one other conductor segment; and where the conductor segment is further configured to be detachable from fluid communication with the at least one other conductor segment with the spaced valves closed to isolate the sample chamber within the first conductor segment. Spencer discloses at least two spaced valves defining a sample chamber within the conductor segment slot between the two valves (Figs. 8-10, sample cylinder 14 between valves 16 and 18; Col. 6, line 29 -  Col. 7, line 51); where at least one of the inlet or outlet of the conductor segment is configured to be mechanically 
Regarding Claim 12, Madasu discloses the apparatus of claim 1. However, Madasu does not disclose at least two spaced valves defining a sample chamber within the slot between the two valves. Spencer discloses at least two spaced valves defining a sample chamber within the slot between the two valves (Figs. 8-10, sample cylinder 14 between valves 16 and 18; Col. 6, line 29 - Col. 7, line 51). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Madasu by providing at least two spaced valves defining a sample chamber within the slot between the two valves as in Spencer in order to provide for greater safety and accuracy by using lab analysis.
Claim 13, Spencer discloses at least one of the fluid inlet or fluid outlet of the first conductor segment is configured to be mechanically coupled in fluid communication with at least one other conductor segment with the spaced valves of the first conductor segment open to allow a fluid flow path through the slot and between the first conductor segment and the other conductor segment (Figs. 8-10, sample cylinder 14 with open valves 16 and 18 and quick disconnect couplings 50, 51 connected to lines 15 and 17, via; Col. 6, line 29 -  Col. 7, line 51); and where the first conductor segment is further configured to be detachable from fluid communication with the at least one other conductor segment with the spaced valves closed to isolate the sample chamber within the first conductor segment (Figs. 8-10, detachable sample cylinder 14 with closed valves 16 and 18; Col. 6, line 29 -  Col. 7, line 51).
Regarding Claim 14, Spencer discloses the first conductor segment further comprises: at least a first connector configured to mechanically couple the first conductor segment in fluid communication with another and second conductor segment with the fluid inlet disposed between the first connector and the sample chamber to create a flow path with the valves open between the sample chamber of the first conductor segment and the second conductor segment (Figs. 8-10, sample cylinder 14 with open valves 16 and 18 and quick disconnect couplings 50, 51 connected to lines 15 and 17, via; Col. 6, line 29 -  Col. 7, line 51); and at least a second connector configured to mechanically couple the first conductor segment in fluid communication with another and third conductor segment with the fluid outlet disposed between the second connector and the sample chamber to create a flow path with the valves open between the sample chamber of the first conductor segment and the third conductor segment (Figs. 8-10, sample cylinder 14 with open valves 16 and 18 and quick disconnect couplings 50, 51 connected to lines 15 and 17; Col. 6, line 29 -  Col. 7, line 51); where the valves are configured to be closed to isolate and contain the contents of the sample chamber within the first conductor segment (Figs. 8-10, detachable sample cylinder 14 with closed valves 16 and 18; Col. 6, line 29 -  Col. 7, line 51); and where the first conductor segment is detachable at the first connector 
Regarding Claim 15, Madasu discloses the slot has a cross-sectional area perpendicular to the fluid flow path; and where at least one of the fluid inlet or the fluid outlet defines a full-size opening having a cross-sectional area equal to the cross-sectional area of the slot (Figs. 3-5, channels 420, 520 extending between inlets 410, 510 and outlets 441, 541; ¶¶ [0039]-[0045], [0068]-[0070]).
Regarding Claim 29, Madasu discloses the method of claim 25 and further discloses the open area is defined as an internal slot and sample chamber between the at least two separate and inward-facing internal surfaces (Figs. 3-5, fracture network models 400, 500 with internal surfaces and channels 431 or 530, e.g.; ¶¶ [0039]-[0045], [0068]-[0070]); and where the method further comprises: causing the slurry to flow through the fluid flow path of the conductor segment from the fluid inlet to the fluid outlet of the conductor segment to deposit at least a portion of the proppant particles from the slurry within the sample chamber of the first conductor segment (Figs. 3-5, flowing proppant slurry into open area between top and bottom or sides of fracture network models 400, 500 with proppant slurry settling in flow paths between inlets 410, 510; ¶¶ [0029]-[0045], [0068]-[0070]). However, Madasu is silent regarding the sample chamber isolating at least a portion of the deposited particles as isolated contents of the sample chamber within the conductor segment; and removing the isolated contents from the sample chamber of the conductor segment. Spencer discloses the sample chamber isolating at least a portion of the deposited particles as isolated contents of the sample chamber within the conductor segment (Figs. 8-10, sample in sample cylinder 14 between closed valves 16 and 18; Col. 6, 
Regarding Claim 30, Madasu discloses the method of claim 25 and further discloses the conductor segment comprises a first conductor segment (Figs. 3-5, fracture network models 400, 500; ¶¶ [0039]-[0045], [0068]-[0070]), and where the method further comprises: introducing the slurry comprising proppant particles and fluid into the at least one fluid inlet of the first conductor segment, the first conductor segment comprising at least two separate and inward-facing internal surfaces, with the open area defined as an internal slot and sample chamber between the at least two separate and inward-facing internal surfaces (Figs. 3-5, flowing proppant slurry into open area between top and bottom or sides of fracture network models 400, 500 with proppant slurry settling in flow paths between inlets 410, 510; ¶¶ [0029]-[0045], [0068]-[0070]); causing the slurry to flow through the fluid flow path of the first conductor segment from the fluid inlet to the fluid outlet of the first conductor segment to deposit at least a portion of the proppant particles from the slurry within the sample chamber of the first conductor segment (Figs. 3-5, flowing proppant slurry into open area between top and bottom or sides of fracture network models 400, 500 with proppant slurry settling in flow paths between inlets 410, 510; ¶¶ [0029]-[0045], [0068]-[0070]). However, Madasu is silent regarding isolating contents of the sample chamber within the first conductor segment, the isolated contents of the sample chamber comprising at least a portion of the deposited particles as isolated; and removing the isolated contents from the sample chamber of the conductor segment. Spencer discloses 
Regarding Claim 31, Madasu discloses the first conductor segment (Figs. 3-5, fracture network models 400, 500; ¶¶ [0039]-[0045], [0068]-[0070]), and where the method further comprises: causing the slurry to flow through the fluid flow path of the first conductor segment while at least one of the fluid inlet or fluid outlet of the first conductor segment is open to allow the slurry to flow through the slot (Figs. 3-5, flowing proppant slurry into open area between top and bottom or sides of fracture network models 400, 500 with proppant slurry settling in flow paths between inlets 410, 510; ¶¶ [0029]-[0045], [0068]-[0070]). Spencer discloses at least two spaced valves defining the sample chamber within the slot between the two valves (Figs. 8-10, sample cylinder 14 between valves 16 and 18; Col. 6, line 29 - Col. 7, line 51); the fluid inlet or fluid outlet of the first conductor segment is mechanically coupled in fluid communication with at least one other conductor segment with the spaced valves of the first conductor segment open to allow flow between the first conductor segment and the other conductor segment (Figs. 8-10, sample cylinder 14 between open valves 16 and 18 and inlet line 15 and outlet line 17; Col. 6, line 29 - Col. 7, line 51); closing the spaced valves to isolate the contents of the sample chamber within the first conductor segment (Figs. 8-10, sample in sample cylinder 14 between 
Regarding Claim 32, Madasu discloses the first conductor segment  (Figs. 3-5, fracture network models 400, 500; ¶¶ [0039]-[0045], [0068]-[0070]), and where the method further comprises: causing the slurry to flow through the fluid flow path of the first conductor segment (Figs. 3-5, flowing proppant slurry into open area between top and bottom or sides of fracture network models 400, 500 with proppant slurry settling in flow paths between inlets 410, 510; ¶¶ [0029]-[0045], [0068]-[0070]). Spencer discloses at least two spaced valves defining the sample chamber within the slot between the two valves (Figs. 8-10, sample cylinder 14 between valves 16 and 18; Col. 6, line 29 - Col. 7, line 51); flowing while the fluid inlet of the first conductor segment is mechanically coupled in fluid communication with another and second conductor segment and while the fluid outlet of the first conductor segment is mechanically coupled in fluid communication with another and third conductor segment (Figs. 8-10, sample cylinder 14 between open valves 16 and 18 and inlet line 15 and outlet line 17; Col. 6, line 29 - Col. 7, line 51); closing the spaced valves to isolate the contents of the sample chamber within the first conductor segment (Figs. 8-10, sample in sample cylinder 14 between closed valves 16 and 18; Col. 6, line 29 - Col. 7, line 51); and then detaching the first conductor segment with the isolated contents of the sample chamber from fluid communication with the second and third conductor segments (Figs. 8-10, detachable sample cylinder 14; Col. 6, line 29 - Col. 7, line 51).

Allowable Subject Matter
Claims 16, 18-24 and 33-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BOLDUC whose telephone number is (571)270-1602.  The examiner can normally be reached on M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, Jr. can be reached on (571) 272-1672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J BOLDUC/Primary Examiner, Art Unit 2852